Citation Nr: 1336195	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left wrist disorder.

2.  Entitlement to service connection for posttraumatic stress disorder ("PTSD").

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 14, 1962 to January 17, 1963, and on active duty for training ("ACDUTRA") from October 1973 to March 1974.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board has previously considered these claims.  In May 2013, the Board reopened the Veteran's previously-denied claim of entitlement to service connection for a left wrist disability and remanded the claim back to the Agency of original jurisdiction ("AOJ") in order to afford the Veteran VA examinations and medical opinions concerning  his claimed disabilities.  The examinations were conducted in June and August 2013, respectively.  Thereafter, in an August 2013 Supplemental Statement of the Case ("SSOC"), the AOJ continued to deny the Veteran's claims.  For reasons set forth in the remand below, however, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).


The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly-secured electronic repository is used to store and review documents involved in the claims process.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a left wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.  


FINDING OF FACT

1.  The Veteran did not engage in combat against an enemy force, and there is no corroboration or verification of the occurrence of his claimed in-service stressor.

2.  The most probative evidence of record also indicates that the Veteran does not have a valid diagnosis of PTSD based on a confirmed stressor meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

3.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's acquired psychiatric disorder, recently diagnosed as dysthymic disorder, is the result of active duty service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).
2.  Affording the Veteran the benefit of the doubt, his dysthymic disorder was the result of an incident of military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a pre-adjudication letter dated January 2008, the Veteran was informed of the types of information and evidence necessary to substantiate his service connection claims, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  The letter also provided the Veteran with information concerning how VA establishes the effective date and disability rating elements of a claim, thus satisfying Dingess.  The claim was subsequently readjudicated in a January 2010 Statement of the Case ("SOC"), as well as December 2010, March 2012 and August 2013 SSOCs.  

      B.) Duty to Assist

The Board is satisfied that the VA duty to assist has been met.  The claims folder contains the Veteran's service and post-service treatment records, records from the Social Security Administration ("SSA") showing he is/was in receipt of disability benefits for a primary diagnosis of a back disorder, and a secondary diagnosis of mood disorders, and a VA examination dated August 2013.  The claims file also contains the Veteran's statements and testimony in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

Review of the August 2013 VA mental disorders examination reveals that the examiner reviewed the pertinent evidence of record, elicited from the Veteran his history of symptomatology, performed a comprehensive examination, and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the examination report is adequate upon which to base decisions in this case.

Furthermore, as noted above, the appellant was afforded a Board hearing in April 2013.  In this regard, the Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Furthermore, a review of the record reveals no assertion, by the appellant or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the appellant's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the statements focused on the evidence and elements necessary to substantiate the claim.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).

Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.   The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

 Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, such as a psychosis, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as psychosis, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

A.  Entitlement to service connection for PTSD.

The Veteran has advanced several theories of entitlement to service connection for an acquired psychiatric disorder during the course of his appeal.  He has claimed that he has a psychiatric disorder (variously diagnosed as PTSD, depression, dysthymic disorder and a mood disorder) as a result of sustaining a low back injury in November 1973 during ACDUTRA service, which he says was stressful because he feared he would become paralyzed and the injury resulted in his not being able to hold a job and provide for his family.  See stressor statement, May 2008.  He has also asserted that he feared for his life during basic training because he was "put on alert for the Cuban [Missile] crisis."  See statement, November 2011.  

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the occurrence of the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others," and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response, but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, supra.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.
If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The provisions of 38 C.F.R. § 3.304(f) were amended, however, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device ("IED"); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2013).

There is no evidence of record to suggest (and the Veteran has not claimed) that he participated in combat.  Accordingly, his claimed stressor(s) must be verified.  As discussed above, however, although the Veteran has claimed that he was in fear for his life because he was put on alert for the 1962 Cuban Missile crisis, there is no evidence that he was either put on alert, or actually participated in the United States military blockade of Cuba, as the Veteran's service records show that he was not actually inducted into active duty service until December 1962, some two months after the Cuban Missile crisis.  As such, the Board finds that the Veteran's assertion as to this specific stressor is not credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran's second claimed PTSD stressor involves having injured his low back in 1973, which he says resulted in a fear of paralysis and stress over not being able to financially-provide for his family.  Review of the claims folder shows that the Veteran indeed sustained a low back injury in November 1973 and was placed on a 30-day temporary profile from full duty.  He was again placed on temporary profile for three weeks for the same injury in February 1974.  However, there is no evidence that he complained of, was treated for, or was diagnosed with a psychiatric disorder, including PTSD, during service, or that his low back injury involved actual or threatened death or serious injury to himself or others, or that his response to his injury involved intense fear, helplessness, or horror.  See DSM-IV stressor requirements, supra.  Accordingly, service connection for PTSD as secondary to a low back disorder is not for application, as the Veteran is not service-connected for a low back disability.

Significantly, in this case, review of the claims folder shows that a diagnosis of PTSD was made in November 2010 by a VA Licensed Clinical Social Worker.  As noted above, under the provisions of 38 C.F.R. § 3.304(f), only a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, can confirm that the veteran's claimed stressor is adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f).  Also of record is a report from a private psychiatrist, who diagnosed with Veteran on Axis I with "PTSD/major depression/dysthymia" in April 2010.  The Board observes, however, that according to the DSM-IV, diagnostic criteria for PTSD include a history of exposure to a traumatic event meeting two criteria, and symptoms from each of the following three symptom clusters:  intrusive recollections, avoidant/numbing symptoms, and hyperarousal symptoms.  A fifth criterion concerns duration of symptoms, and a sixth assesses functioning.  Based on the one-page report from the psychiatrist, it does not appear that he considered anything more than the Veteran's claims of having been exposed to some traumatic in-service event, without any mention or discussion of whether he experienced avoidant/numbing symptoms, intrusive recollections or hyperarousal symptoms.  

The Board also finds the August 2013VA psychiatric examination report significant in that the examiner concluded that the Veteran did not have a stressor that was sufficient to support a diagnosis of PTSD.  He noted that the back injury (stemming from being poked by a nail in a piece of wood, resulting in a twisting back injury)  did not cause "actual or threatened death or serious injury, or other threat to one's physical integrity."   Accordingly, as the Board concludes that a valid diagnosis of PTSD based upon a verified stressor or stressors is not of record, it finds that service connection for PTSD is not warranted.  

B.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

Turning to the issue of whether the Veteran meets the criteria for an acquired psychiatric disorder other than PTSD, the Board notes that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013). "In line of duty" means any injury or disease incurred or aggravated during a period of active military service, unless such injury or disease was the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 
38 C.F.R. §§ 3.1(m), 3.301 (2013).  

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" includes active duty; any period of ACDUTRA, during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).

As discussed above, there is no evidence that the Veteran was diagnosed with any psychiatric disorder during either active duty or reserve service.  There is also no evidence that he was diagnosed with psychosis to a compensable degree within one year of separation from service.  As such, service connection for psychosis on a presumptive basis is not applicable.

The first post-service evidence of a diagnosis of a psychiatric disorder was not until July 1995, when the Veteran was seen by a VA psychiatrist with reports of having fallen in his home as a result of back pain and stated that his back and leg pain kept him frustrated.  He was diagnosed with possible mild depression secondary to pain syndrome.  In April 1996, the Veteran reported a depressed mood and insomnia associated with his back pain.  A VA neuropsychiatrist noted that his depressed mood was in direct relationship to his degree of pain, secondary to his back pain, and not independent; the diagnosis was depression, not otherwise specified, previously called dysthymia.  In an April 2010 statement, a private psychiatrist indicated that the Veteran's anxiety and depression were associated with his military experience.  

Subsequent VA treatment reports, as well as treatment reports associated with the Veteran's SSA disability claim, show that the Veteran's treating clinicians attributed his dysthymia to a chronic pain syndrome.  

In August 2013, during the Veteran's VA mental disorders examination, he again reported that a sentinel event resulting in his acquired psychiatric disorder was the low back injury he sustained during his second period of service.  The Veteran was diagnosed with dysthymic disorder on Axis I (primary diagnosis), secondary to chronic pain from a low back strain injury in service.  The VA examiner opined that the disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, he explained that the Veteran had consistently reported depressive symptoms since 1995, and in all mental health contacts and VA hearings, described the same order of events, i.e., depression started upon failure of the back pain to improve in service, which resulted in his discharge.  He added that the Veteran reported worrying about his ability to provide for his family as a result of his back injury, which in turned likely led to hostility toward the military.  He concluded that, based upon the Veteran's self-reported history and review of treatment records, the Veteran's back pain led to marital and occupational problems, which likely worsened his depression.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt, it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Based on a review of the complete evidence of record, the Board concludes that service connection for dysthymic disorder is warranted.  As noted above, the VA examiner opined that, based on a review of the complete evidence, including lay statements, it was as least as likely as not that the Veteran's dysthymia was caused by his in-service back injury.  

Moreover, in accordance with the decisions of the Federal Circuit in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Board finds that the lay evidence presented by the Veteran concerning his in-service back injury and continuous symptoms of depression since then, which an examiner has related to a current diagnosis of dysthymic disorder, is generally credible and ultimately competent.  As discussed above, the Veteran's service treatment records demonstrate that he was placed on profile for 30 days immediately following the injury in November 1973, and was again placed on a 3-week profile for the same injury in January 1974.  Shortly thereafter, he was discharged.

For these reasons, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's dysthymic disorder is the result of active duty service.  Consequently, having resolved doubt in favor of the Veteran, the Board finds that the Veteran's claim for service connection has been established.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for dysthymic disorder is granted.


REMAND

The Veteran contends that, although he had a pre-existing left wrist disability prior to entering service as a result of sustaining a deep cut to his left wrist during childhood, such was aggravated by the physical training he underwent during both periods of military service (including push-ups and pull-ups) and the in-service surgical treatment he received in January 1963.  See Board hearing transcript, April 2013.

As noted above, the Board previously remanded the Veteran's claim in order to obtain an opinion as to the likelihood that the Veteran's pre-existing left wrist disability was aggravated, or underwent an increase in the underlying pathology beyond that of natural progression during either period of active duty service.  In its remand directives, the Board specifically asked the examiner to consider "the surgical procedure he underwent [on his left wrist] in January 1963."

Upon further review of the evidence of record, however, the Board finds it unclear as to whether the Veteran actually underwent surgery or any other ameliorative treatment for his pre-existing left wrist disorder during service.  Review of the service treatment records shows that, on January 5, 1963, the Veteran complained of a sore left hand, and it was noted that he reported sustaining a laceration to his left wrist during childhood.  On January 7, he was admitted to the hospital, where he underwent an examination for a medical board determination for fitness for duty.  In the history of the present illness, it was noted that "at the age of nine, [the Veteran] accidentally cut the tendons of his left wrist ... [t]he wound was sutured at a hospital, but he did not regain full function of his hand."  The medical board diagnosed the Veteran in part with "[r]esiduals of laceration, flexor sublimis, flexor profundus and median nerve, left wrist, treated by suture of profundus tendons primarily, original injury incurred at age nine when he cut his wrist on a glass bottle ...." (emphasis added).  Review of additional clinical records, however, yields no evidence that the Veteran actually underwent any operation or special therapeutic procedure on his left wrist.  See Form DD 481-2 (Clinical Record Cover Sheet).  Rather, the evidence suggests that the descriptive diagnosis by the medical board in noting that the Veteran was "treated by suture of profundus tendons" appears to refer to the treatment he received during childhood immediately after cutting his wrist.  Although a VA examiner, during an examination conducted in April 1963, shortly after his release from his first period of service, stated that the Veteran underwent surgery in January 1963, it appears that this conclusion may have been based on the rather vague descriptive diagnosis provided by the medical board examiner, and that the assumption that the Veteran underwent surgery during service was merely carried forward.

Review of the August 2013 VA examiner's report shows that, in a discussion of the history of his left wrist disorder, the Veteran reported having cut the wrist during childhood, and during service, said that the physical activity, such as pull-ups and push-ups, resulted in an aggravation of his condition.  The examiner then noted that the Veteran "went to medical.  He said nothing was done.  He states surgery was discussed, but he cannot remember what was done to his wrist.  Despite this statement from the Veteran, which suggests that he did not undergo surgery in January 1963, as well as there being no surgical report in the Veteran's service treatment records, the VA examiner nonetheless concluded that "[i]n 1963[,] a surgery was attempted to release the tendons.  It was not a success and as a result[,] the patient had worsening of the movement of his hand, along with associated numbness and tingling."

Because the Board may not rely on its own unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed medical opinion in order to adjudicate a claim.  Moreover, as noted above, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, supra.  As such, a VA left wrist examination is needed to obtain clarification as to whether the service treatment records clearly demonstrate that the Veteran underwent surgery on his left wrist during his first period of service in January 1963, and whether the Veteran's four-week period of active duty service resulted in a permanent aggravation of his left wrist beyond that of natural progression.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The Veteran should be scheduled for a VA examination.  The claims folder and a copy of this remand should be provided to the examiner.  The examiner should elicit a complete history of the Veteran's left wrist injury, treatment and  symptomatology (pre-service, during service, and post-service) and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.

The examiner must make a determination as to whether the Veteran underwent surgery for his left wrist during his first period of active duty service in January 1963. The basis for this determination should be explained. 

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing left wrist disorder was aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms), or underwent an increase in the underlying pathology beyond that of natural progression during either period of active duty service.  

A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

2. Thereafter, the RO/AMC should insure that the examination report is responsive to the question at issue.  The issue on appeal should then be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


